The plaintiff claimed to have proved that the injuries for which she seeks to recover damages occurred in an automobile accident and were caused by the failure of the defendant's wife in driving his car to keep it under control in consequence of the excessive speed at which, and the manner in which, she was driving. The defendant claimed to have proved that the cause of the failure of his wife to keep the car under control was due to the binding of the steering mechanism of the car, thus causing it to become rigid. The jury might reasonably have found either theory proven, and therefore the trial court was without power to have granted defendant's motion and set aside the verdict.
   There is no error.